Exhibit 10.5

 

CENTERPOINT MANAGEMENT GROUP, LLC
MANAGEMENT INCENTIVE PLAN

 

MIP Unit Award Agreement

 

 

WHEREAS, CenterPoint Management Group, LLC, a Delaware limited liability company
(the “Company”), has established the CenterPoint Management Group, LLC
Management Incentive Plan (the “MIP”), effective as of March       , 2006, to
assist in attracting key employees of or on behalf of CenterPoint Properties
Trust (“CenterPoint”), a Maryland real estate investment trust and a Subsidiary
of Solstice Holdings LLC, a Delaware limited liability company (“Solstice”), and
to provide the Grantee with long-term incentives and rewards for superior
performance;

 

WHEREAS, the Company is the MIP Unit Member of Solstice (as defined in the
Amended and Restated Limited Liability Company Agreement of Solstice);

 

WHEREAS,                       (the “Grantee”) is an employee of CenterPoint and
has made and is expected to continue to make major contributions to the
short-term and long-term profitability, growth and financial strength of
CenterPoint;

 

WHEREAS, the Company, CenterPoint and the Grantee are parties to an employment
agreement dated March       , 2006 (the “Employment Agreement”);

 

WHEREAS, the execution of this MIP Unit Award Agreement in the favor of the
Grantee in the form hereof (this “Agreement”) has been authorized by a
resolution of the Board or, as authorized by the Board, the Committee that was
duly adopted effective as of                       (the “Date of Grant”).

 

NOW, THEREFORE, subject to the terms and conditions of the MIP Unit Member
Operating Agreement, the MIP, the Employment Agreement and as hereinafter set
forth, the Company hereby grants to the Grantee                     MIP Units.

 

1.                                       Capitalized Terms. Capitalized terms
used in this Agreement are defined in either the MIP, Grantee’s Employment
Agreement or the MIP Unit Member Operating Agreement, as applicable.

 

2.                                       Forfeiture of MIP Units.

 

(a)                                  The Grantee shall forfeit the MIP Units
awarded under this Agreement upon termination of employment under circumstances
specified in the Employment Agreement.

 

(b)                                 Notwithstanding any of the provisions of
Section 2 hereof, the Board (or as delegated by the Board, the Committee)
may accelerate the vesting of the Grantee’s MIP Units awarded hereunder in
connection with the termination of the Grantee’s employment.

 

--------------------------------------------------------------------------------


 

3.                                       Distributions.

 

(a)                                  During Employment. Provided that the
Grantee remains in the continuous employ of CenterPoint, the Grantee shall be
eligible to receive such Grantee’s allocable share of Distributions with respect
to the MIP Units awarded hereunder as and when provided under the MIP Unit
Member Operating Agreement based on the Grantee’s MIP Unit Sharing Percentage.

 

(b)                                 Following Termination of Employment. To the
extent the Grantee’s employment is terminated prior to a Change in Control
(i) by CenterPoint without Cause, (ii) by the Grantee for Good Reason, (iii) in
connection with non-renewal of the Grantee’s Employment Agreement, (iv) by the
Grantee without Good Reason after the Initial Payout Date or (v) due to the
Grantee’s death or Disability, the Grantee (or the Grantee’s Beneficiary in the
event of the Grantee’s death) shall be only entitled to receive an allocable
share of any Distribution, if any, attributable to such Grantee’s vested MIP
Units on the earlier of the next Distribution Date on which a Distribution is
made to MIP Unit Members or the next Scheduled Liquidity Event date. Following
such payment the Grantee (or such Grantee’s Beneficiary in the event of the
Grantee’s death) will not be entitled to any further payments with respect to
the MIP Units awarded hereunder and will have no further rights under the MIP,
and all MIP Units held by such Grantee shall be immediately forfeited.

 

(c)                                  Following a Change in Control. The MIP
Units awarded hereunder shall vest and become nonforfeitable upon the occurrence
of a Change in Control. The Grantee shall be entitled to Distributions with
respect to such vested MIP Units on and after the Change in Control and on and
after a termination of employment, other than a termination for Cause, pursuant
to the terms of the MIP, the MIP Unit Member Operating Agreement and this
Agreement. Such vested MIP Units shall otherwise remain subject to the terms of
the MIP, the MIP Unit Member Operating Agreement and this Agreement; provided,
however, that, upon a termination for Cause as provided in the Grantee’s
Employment Agreement, all MIP Units (whether vested or unvested) held by Grantee
shall be immediately forfeited, and Grantee will not be entitled to any further
payments or Distributions and will have no further rights under the MIP on and
after the termination of employment.

 

4.                                       Transferability. Except as otherwise
permitted by the MIP Unit Member Operating Agreement, or unless and until
forfeited pursuant to the Grantee’s Employment Agreement or redeemed by the
Company pursuant to the MIP Unit Member Operating Agreement, the Grantee may not
sell, exchange, transfer, pledge, hypothecate, or otherwise dispose of the MIP
Units awarded hereunder without the prior Approval of the Board and any
attempted transfer without such Approval shall be void ab initio.

 

5.                                       MIP Unit Member Operating Agreement.
The Grantee acknowledges and agrees that the MIP Units awarded hereunder are
subject to the terms and conditions of the MIP Unit Member Operating Agreement.
The Grantee further acknowledges and agrees that, to the extent the Grantee has
not already executed the MIP Unit Member Operating Agreement or an addendum
thereof, the Grantee will be required to sign the addendum to the MIP Unit
Member

 

2

--------------------------------------------------------------------------------


 

Operating Agreement, attached hereto as Exhibit A, agreeing to be bound by the
terms and conditions of the MIP Unit Member Operating Agreement as a condition
to receiving the MIP Units awarded hereunder.

 

6.                                       Compliance with Law. The Company shall
comply with all applicable laws and regulations of any duly constituted
authority having jurisdiction over the issuance of the MIP Units to the Grantee
as contemplated herein; provided, however, that notwithstanding any other
provision of this Agreement, the Company shall not be obligated to issue any MIP
Units hereunder if the issuance thereof would result in a violation of any such
law or regulation.

 

7.                                       Withholding Taxes.

 

(a)                                  To the extent that the Company, Solstice or
CenterPoint is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by the Grantee or other
person under this Agreement, and the amounts available to the Company for the
withholding are insufficient, it shall have the right to require the Grantee or
the Grantee’s Beneficiary to remit to the Company, Solstice or CenterPoint an
amount sufficient to satisfy all federal, state and local withholding tax
requirements in connection with any payment made or benefit realized by the
Grantee or the Grantee’s Beneficiary in connection with this award. The Board
may make mutually agreed-upon arrangements with the Grantee or the Grantee’s
Beneficiary for the satisfaction of such required withholding liability, which
may include, but not be limited to, the relinquishment of any MIP Unit.

 

(b)                                 If the Company is obligated to pay any
amount to a governmental agency (or otherwise makes a payment to a governmental
agency) because of (A) the Grantee’s status or otherwise specifically
attributable to the Grantee in his or her capacity as a Grantee with respect to
federal, state or local withholding taxes imposed with respect to (i) any
issuance of MIP Units to the Grantee by the Company or (ii) any payments to a
Grantee or (B) a Grantee’s breach of the MIP Unit Member Operating Agreement or
violation of any law, rule or regulation in his, her or its capacity as a
Grantee, then the Company shall reduce the Distributions that would otherwise be
made to the Grantee or if such Distributions are insufficient to pay such
obligation such Grantee shall, to the fullest extent permitted by law, indemnify
the Company in full for the entire amount paid (including, without limitation,
any interest, penalties and expenses associated with such payments).

 

8.                                       Continuation of Employment. Neither
this Agreement nor any action taken hereunder shall be construed as giving the
Grantee any right to continued employment with CenterPoint, nor shall this
Agreement or any action taken hereunder be construed as entitling CenterPoint to
the services of the Grantee for any period of time. For the purposes of this
Agreement, the continuous employment of the Grantee with CenterPoint shall not
be deemed interrupted, and the Grantee shall not be deemed to have ceased to be
employed by CenterPoint by reason of the transfer of his employment among
CenterPoint, Solstice, the Company or a Subsidiary or Affiliate of CenterPoint,
Solstice or the Company that adopts the MIP.

 

9.                                       Limited Rights. Except as otherwise
provided in the MIP Unit Member Operating Agreement and as set forth in the
Employment Agreement, the granting of the MIP Units hereunder shall not confer
upon the Grantee any right to participate in the management of

 

3

--------------------------------------------------------------------------------


 

the business and affairs of the Company or any Subsidiary or Affiliate of the
Company. The granting of the MIP Units hereunder shall confer upon the Grantee
only those rights set forth in the MIP Unit Member Operating Agreement, the MIP,
the Employment Agreement and this Agreement.

 

10.                                 Unfunded Plan. The MIP shall be unfunded and
shall not create (or be construed to create) a trust or separate fund.

 

11.                                 Amendments. Any amendment to the MIP shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall adversely
affect the rights of the Grantee hereunder under any vested MIP Units without
the Grantee’s consent.

 

12.                                 Successors and Assigns. This Agreement shall
be binding upon, and shall inure to the benefit of the Company and any successor
or assign. The Company may assign and transfer this Agreement, and delegate its
duties hereunder, to a Subsidiary of CenterPoint, Solstice or the Company,
subject to the MIP.

 

13.                                 Severability. In the event that one or more
of the provisions of the MIP or this Agreement becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the MIP, this Agreement
or the MIP Units under any law deemed applicable by the Board, the Board shall
replace each invalid, illegal or unenforceable provision with a valid, legal and
enforceable provision which will most nearly and equitably satisfy the economic
effect of the invalid, illegal or unenforceable provision.

 

14.                                 Governing Law. This Agreement is made in,
and shall be construed in accordance with, the laws of the State of Delaware.

 

15.                                 Agreement Subject to MIP. The MIP Units
granted under this Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the MIP. In the event of any
inconsistency between this Agreement and the MIP, the terms of the MIP will
govern.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

This Agreement is hereby executed by the Company on this              day of
                , 2006.

 

 

CenterPoint Management Group, LLC

 

 

 

 

 

 

 

 

Its:

 

 

 

 

This Agreement is hereby executed by the undersigned Grantee this
                    day of              2006. The Grantee hereby acknowledges
receipt of an executed original of this Agreement and accepts this award of MIP
Units, subject to the terms and conditions of the MIP, the MIP Unit Member
Operating Agreement and the terms and conditions set forth above. The Grantee
further acknowledges and agrees that, to the extent Grantee has not already
executed the MIP Unit Member Operating Agreement or an addendum thereof, the
Grantee will be required to sign the addendum to the MIP Unit Member Operating
Agreement, attached hereto as Exhibit A, agreeing to be bound by the terms and
conditions of the MIP Unit Member Operating Agreement as a condition to
receiving the MIP Units awarded hereunder.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------